UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7724


MANUEL A. MARIN,

                    Plaintiff - Appellant,

             v.

RANDALL WILLIAMS, Warden of Lieber Correctional Institute; LIEUTENANT
GRANT, Lieutenant at Lieber Correctional Institute; MAJOR CLARK, Major of
Lieber Correctional Institute; RHU UNIT MANAGER/CAPTAIN; MS. BIRCH,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Donald C. Coggins, Jr., District Judge. (2:19-cv-01270-DCC)


Submitted: May 25, 2021                                           Decided: May 28, 2021


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Manuel A. Marin, Appellant Pro Se. Gordon Wade Cooper, BUYCK, SANDERS &
SIMMONS, LLC, Mt. Pleasant, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Manuel A. Marin appeals the district court’s order affirming the magistrate judge’s

order denying Marin’s motion to amend and the court’s subsequent order accepting the

recommendation of the magistrate judge and granting summary judgment in favor of

Appellees on Marin’s 42 U.S.C. § 1983 complaint. On appeal, we confine our review to

the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Marin’s informal

brief does not specifically challenge the basis for the district court’s disposition, he has

forfeited appellate review of the court’s orders. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s orders. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2